Title: To George Washington from Mr. Meifren, 13 September 1793
From: Meifren, Mr.
To: Washington, George


          
            Mon General
            de Richemont Le 13. 7bre 1793
          
          une victime des Malheurs de st domingue S’adresse A vous Avec Confiance je suis un de
            ceux qui ont perdu dans un jour le fruit de plusieurs Années de travaux, et qui ont fui
            pour Se Soustraire Aux feu et aux flammes. j’etois bien eloigné de Croire que me Souvant
            en rade j’aurais été enlevé de mes foyers, et d’aupres d’une epouse vertueuse, que je
            n’ay Cessé de cherir. de ma fortune j’en Suis en quelque façon Consolé; mais le Sort de
            mon Epouse me donne des Cruelles, et justes inquietudes.
          j’ay été forcé Ainsy que tant dautres de la quitter. j’ay après etant à baltimore
            quelle existoit, mais me trouvant aujourdhuy A Richemont Aupres d’un Amy qui m’a
              apellé, je ne suis point Aportée d’avoir de ses
            Nouvelles.
          Ma position est donc des plus tristes. vous etez le Seul mon General qui puissiez
            porter Remede A Mes Maux; Votre vertu, votre Merite, et votre humanité A Secourir les
            Malheureux; me Sont un Sur garant, que prennant part A mon Sort vous
            voudrez bien charger un Capitaine partant pour le Cap de me mener Mon epouse. je joint
            Sous ce ply une lettre pour elle dont le Capitaine pourra Se charger.
          vous devez Mon General la preference que je vous donne quoique françois A votre Cœur
            bienfaisant. heureux sont ceux qui Sont Sous vos Loix. Croyez que je ne Cesse d’etre
            Avec le plus profond Respect Mon General Votre tres humble et tres obeissant
            serviteur
          
            Meifren
          
        